Case: 14-30133      Document: 00512710165         Page: 1    Date Filed: 07/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 14-30133                               FILED
                                  Summary Calendar                         July 24, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
ALBERT L. WILLIS; PAULINE WILLIS,

                                                 Plaintiffs – Appellants,
v.

THE UNITED STATES OF AMERICA; JANET NAPOLITANO, Secretary;
THE DEPARTMENT OF HOMELAND SECURITY; THE FEDERAL
EMERGENCY MANAGEMENT AGENCY; LIBBY TURNER; ANN
CHARLTON; SMITTY BELL; KURTIS MELNICK,

                                                 Defendants – Appellees.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                No. 3:11-CV-708


Before DAVIS, SMITH, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiffs Albert L. Willis and Pauline Willis filed suit under Title VII of
the Civil Rights act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”)
alleging claims of race discrimination, gender discrimination, and retaliation




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30133    Document: 00512710165       Page: 2     Date Filed: 07/24/2014



                                 No. 14-30133
after Albert Willis was terminated from his position from a Federal Emergency
Management Agency (“FEMA”) Louisiana Transitional Recovery Office.
      Plaintiffs argued that Albert Willis was treated less favorably than
similarly situated employees outside of his protected class.            Defendants
responded by noting that all members of Albert Willis’s employment group
were terminated at the same time because their positions were no longer
needed as the post-Katrina recovery efforts began to wind down. In a well-
reasoned and detailed opinion, the district court granted summary judgment
to Defendants on Plaintiffs’ claims. The district court explained that Plaintiffs
failed to point to evidence to raise a fact issue that any similarly situated
individuals were treated differently.       The district court further held that
Plaintiffs failed to point to evidence of the causal connect necessary to support
the retaliation claim.    The district court subsequently denied Plaintiffs’
motions to compel discovery after finding that the requested responses had
either already been produced, or that the requests were vague, over-broad, and
not likely to lead to the discovery of admissible evidence.
      Plaintiffs appealed, arguing that summary judgment should not have
been granted on his claims and requesting further discovery. For the reasons
given by the district court, we AFFIRM.




                                        2